Citation Nr: 9934023	
Decision Date: 12/06/99    Archive Date: 12/10/99

DOCKET NO.  96-23 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia

THE ISSUE

Entitlement to service connection for a seizure disorder.

REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs

ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel

INTRODUCTION

The veteran served on active duty from May to October 1953.

This matter came to the Board of Veterans' Appeals (Board) 
from a June 1995 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which 
denied the claim of entitlement to service connection for a 
seizure disorder.  VA received the veteran's notice of 
disagreement in April 1996, and a statement of the case was 
issued that month.  The veteran's substantive appeal was 
received in May 1996.  The Board remanded this case in March 
1998 and February 1999. 


FINDING OF FACT

There is no competent evidence of record that tends to show 
an increase in the preexisting seizure disorder during 
service.  


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
service connection for a seizure disorder.  38 U.S.C.A. § 
5107(a) (West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Regarding the veteran's service medical records, it is noted 
that the records of treatment the veteran reported that he 
received during service are not available.  In 1979, the RO 
requested the veteran's service medical records from the 
National Personnel Records Center (NPRC).  NPRC notified the 
RO that the records could not be located, and that they may 
have been destroyed in a fire at the center in 1973.  In the 
remands of March 1998 and February 1999, the Board 
specifically directed the RO to obtain the pertinent 
information and request NPRC to search the clinical records 
of treatment at Walter Reed Army Medical Center.  The RO made 
the request, but NPRC responded that the clinical records are 
not available.  

The evidence of record includes a report from the Office of 
the Surgeon General.  The report shows that the veteran was 
treated for and diagnosed with grand mal epilepsy in October 
1953.  It was determined that the condition was not incurred 
in the line of duty, and that it existed prior to the 
veteran's entry into service. 

A VA examination and social and industrial survey were 
conducted in 1979.  The examiner pointed out that records, 
which would verify the veteran's history, were not available.  
It was reported that the veteran experienced his first 
seizure at age 15, and that he kept the condition a secret.  
Initially, he did not seek treatment for his seizure 
disorder, but eventually he did and was placed on medication.  
He experienced convulsions soon after his entry into service 
and spent a majority of his service at Walter Reed General 
Hospital.  He was treated with Phenobarbital and Dilantin.  
For sixteen years he worked for an automotive company, but in 
1969, he lost his position due to a high rate of absenteeism 
related to his seizures.  Since that time, he tried some 
carpentry work for four to five years, but eventually stopped 
working.  He has major seizures about once every three 
months, and two to three minor seizures each day.  

Since prior EEG reports were not available, one was 
conducted.  The examiner determined that the veteran suffers 
from both petit and grand mal types of seizures.  
Hospitalization was not indicated, and the examiner 
considered the veteran competent and apparently unemployable 
due to his convulsive seizures. 

In a June 1979 medical statement, a private physician 
reported a diagnosis of epilepsy, and opined that the veteran 
was unemployable due to a nervous condition.  The private 
treatment reports, dated from 1992 to 1995, reflect the 
ongoing medication and treatment related to the veteran's 
seizures.  

According to information supplied by the veteran, he was 
taking anti-seizure medication when he entered service, and 
his mother would send him more when needed.  On a field 
exercise, his pills were destroyed by rain; he had a seizure 
soon thereafter; and he was sent to the hospital for 
evaluation.


II.  Legal Analysis

Under applicable criteria, service connection will be granted 
for a disability resulting from personal injury suffered or 
disease incurred or aggravated during service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  Certain chronic diseases, 
including epilepsy, will be presumed to have been incurred 
during service, if manifested to a compensable degree within 
the year after service.  38 C.F.R. §§ 3.307, 3.309 (1999).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. § 1111 (West 1991).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  The usual effects of medical and 
surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment, including postoperative scars, absent or poorly 
functioning parts or organs, will not be considered service 
connection unless the disease or injury is otherwise 
aggravated by service.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a),(b) (1999).

A claimant for benefits under a law administered by the 
Secretary of the Department of Veterans Affairs shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  The Secretary has the duty to assist a 
claimant in developing facts pertinent to the claim if the 
claim is determined to be well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Thus, the threshold question is 
whether the veteran has presented evidence of a well-grounded 
claim under 38 U.S.C.A. § 5107(a) for service connection for 
a seizure disorder.  There must be more than a mere 
allegation; a claimant must submit evidence that justifies a 
belief by a fair and impartial individual that the claim is 
plausible.  Murphy v. Derwinski, 1 Vet. App. 78 (1990), 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  If he has 
not, his appeal must fail and there is no duty to assist him 
in the development of facts pertinent to that claim.  
38 U.S.C.A. § 5107(a) (West 1991).

For a claim of service connection to be well-grounded, there 
must be competent evidence of a current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  The nexus requirement may be 
satisfied by a presumption that certain diseases manifesting 
themselves within certain prescribed periods are related to 
service.  Caluza v. Brown, 7 Vet. App. 498 (1995).  As 
explained below, the Board finds that the veteran's claim is 
not well grounded.  

Presuming the truthfulness of the evidence for the purpose of 
determining whether this claim is well-grounded, the Board 
notes that the record on appeal includes the report from the 
Office of the Surgeon General, the 1979 VA examination 
report, a statement from the veteran's treating physician, 
and private treatment reports dated from 1992 to 1995.  

The first requirement for a well-grounded claim has been met 
since the medical evidence of record clearly shows that the 
veteran has been diagnosed with epilepsy.  In this case, the 
presumption of soundness has also been rebutted given the 
report from the Office of the Surgeon General, which reflects 
the determination that the veteran's epilepsy existed prior 
to his entry into service.  However, in this case, the 
evidence is lacking with regard to demonstrating that the 
veteran's epilepsy increased during service; without such an 
increase, there is no presumption of aggravation.  

The evidence shows that the veteran's epilepsy was discovered 
during service when his medication was destroyed by water on 
a field exercise.  The fact that he had a seizure while off 
medication does not, in the absence of medical opinion, tend 
to show an increase in the severity of the epilepsy.  Also, 
the post-service records do not tend show that the condition 
increased during service.  As noted, when examined in 1979, 
it was reported that the veteran was able to maintain 
employment for sixteen years with an automotive company until 
1969 when there was a high rate of absenteeism related to the 
seizures.  Since that time, the seizures had substantially 
interfered with his ability to maintain employment.  This 
would suggest that the condition did not worsen until that 
time, which was many years after the veteran's service.  
Furthermore, there are no medical opinions of record which 
specifically address the matter of aggravation.  There is 
simply no competent (medical) evidence tending to show that 
the veteran's epilepsy increased during service.  

The only evidence of aggravation of a seizure disorder during 
service is in the form of the veteran's lay statements.  In 
that regard, the Board points out that normally, where the 
issue is factual in nature, e.g., whether an incident or 
injury occurred in service, competent lay testimony, 
including the veteran's solitary testimony may constitute 
sufficient evidence.  Grottveit v. Brown, 5 Vet. App. 91 
(1993).  However, the United States Court of Appeals for 
Veterans Claims (Court) has held that where the determinative 
issue is one of medical causation or a diagnosis, only those 
with specialized medical knowledge, training, or experience 
are competent to render a medical opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  The assertions of a 
lay party on matters of medical causation of a disease or 
disability are not sufficient to make a claim well grounded.  
Moray v. Brown, 5 Vet. App. 211 (1993).  Therefore, the 
veteran's assertions that his epilepsy was aggravated during 
service, do not constitute competent medical evidence of a 
well-grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  

Consequently, the veteran has not met the initial burden 
under 38 U.S.C.A. § 5107(a) (West 1991) as the lay evidence 
submitted does not cross the threshold of mere allegation.  
Thus, the claim is not well grounded and the Board does not 
have jurisdiction to adjudicate it.  Boeck v. Brown, 6 Vet. 
App. 14 (1993).  Accordingly, the veteran cannot invoke the 
VA's duty to assist in the development of the claim under 
38 U.S.C.A. § 5107(a) (West 1991).  Grivois v. Brown, 6 Vet. 
App. 136 (1994). 

There is no prejudice to the appellant in denying the claim 
as not well-grounded even though the RO decision was on the 
merits, because the "quality of evidence he would need to 
well ground his claim or to reopen it would seem to 
be...nearly the same..."  Edenfield v. Brown, 8 Vet. App. 
384 (1995)(en banc).  Compare Bernard v. Brown, 4 Vet. App. 
384 (1993).  To obtain further consideration of the matters 
on appeal before the Board, the veteran may file a claim 
supported by medical evidence demonstrating the aggravation 
of his epilepsy during service.  


ORDER

The claim of entitlement to service connection for a seizure 
disorder is not well grounded, and the appeal is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals



 

